Cite as 2017 Ark. 179


                SUPREME COURT OF ARKANSAS

  IN RE AMENDMENT TO RULE 4-7                     Opinion Delivered   May 11, 2017
  OF THE RULES OF THE SUPREME
  COURT AND COURT OF APPEALS
  OF THE STATE OF ARKANSAS



                                       PER CURIAM

       We hereby amend and republish Rule 4-7 of the Rules of the Supreme Court and

Court of Appeals of the State of Arkansas as set out below. The amendments are effective

immediately. At the end of this order, the changes are set out in “line-in, line-out fashion”

(new material is underlined; deleted material is lined-through).


Rule 4-7. Briefs in Postconviction and Certain Civil Appeals Where Appellant
is Incarcerated and Proceeding Pro Se

(a) Applicability. This rule shall govern pro se briefs filed by incarcerated persons in appeals
of Rule 37.1 postconviction orders and civil appeals from the denial of relief with regard to
petitions for writs of habeas corpus, declaratory judgment, mandamus, and other petitions
pertaining to the appellant’s conviction of a criminal offense and/or incarceration. Except
for the provisions contained in this rule, briefs filed by pro se parties shall otherwise comply
with the Rules of the Supreme Court and Court of Appeals. Substantial compliance with
this rule shall be sufficient.

(b) Style of briefs.

       (1) Briefs - Size - Paper - Type. A pro se brief may be handwritten, typed or produced
       with computer or word processing equipment. A handwritten brief shall be clearly
       legible, shall not exceed 30 lines per page and 15 words per line with left-hand and
       right-hand margins of at least 1½ inches and upper and lower margins of at least 2
       inches. Briefs shall be of uniform size on 8½ x 11 inch paper and firmly bound on
       the left hand margin by staples or other binding devices. Typed briefs shall be
       double-spaced, except for quoted material, which may be single-spaced and
       indented. Footnotes, except quotations therein, shall be double-spaced. Use of
       footnotes is not encouraged, and should be used sparingly. Carbon copies are not
                                   Cite as 2017 Ark. 179

      acceptable, but copies produced by offset printing, positive photocopy, or other dry
      photo duplicating process which produces a clearly legible black-on-white
      reproduction may be used. Each page in the brief should be numbered sequentially
      with Page 1 being the first page of the argument. The brief need not be signed by
      the appellant.
      (2) Length of argument. Unless leave of the Court is first obtained, the argument
      portion of a brief shall not exceed 30 double-spaced pages including the conclusion,
      if any. The appellant’s reply brief shall not exceed 15 double-spaced pages and shall
      not include any supplemental Addendum unless permitted by the Court upon
      motion. Motions for an expansion of the page limit must set forth the reason or
      reasons for the request. The motion must specify the number of additional pages
      requested.

      (3) Affidavit. If the pro se appellant received assistance in the preparation of the
      content of a brief, the brief shall also be accompanied by a notarized affidavit that the
      appellant has prepared it without the paid assistance of any other prison inmate.

(c) Contents of briefs.

    (1) Contents. The contents of the brief shall be in the following order:

             (A) Argument. The appellant shall state each issue to be argued and then set
             out the argument in support of that issue. All citations of decisions of any
             court must state the name of the case and the volume number and page
             number where the case may be found.


             (B) Addendum. The appellant’s brief shall contain an Addendum, which
             consists of photocopies of documents from the record. The Addendum shall
             include true and legible photocopies of at least the original pleading, order
             from which the appeal is taken, and the notice of appeal. The appellee may
             prepare a supplemental Addendum if material on which the appellant relies is
             not in the appellant's Addendum. Only documents that are part of the record
             lodged in the appeal may be included in the Addendum.

      (2) Cover for briefs. On the cover of the brief there should appear the docket number
      and name of the case, the name of the court from which the appeal is taken, the title
      of the brief--Brief for Appellant, and the name of the appellant.
      (3) Insufficiency of appellant’s Addendum. Motions to dismiss the appeal for
      insufficiency of the appellant’s Addendum will not be recognized. Deficiencies in
      the appellant’s Addendum will ordinarily come to the Court’s attention and be
      handled in one of three ways as follows:

                                              2
                                 Cite as 2017 Ark. 179


    (A) If the appellee considers the appellant’s Addendum to be defective, the appellee’s
    brief should call the deficiencies to the Court's attention and may, at the appellee’s
    option, contain a supplemental Addendum.
    (B) If the case has not yet been submitted to the Court for decision, an appellant may
    file a motion to supplement the Addendum and for leave to file a substituted brief.
    Subject to the Court’s discretion, the Court may grant such a motion and allow the
    appellant 30 days within which to file the substituted brief. If the appellee has already
    filed its brief, upon the filing of appellant’s substituted brief, the appellee will be
    afforded an opportunity to file a substituted brief within 15 days.
    (C) Whether the appellee has called attention to deficiencies in the Addendum, the
    Court may address the question at any time. If the Court finds the Addendum to be
    deficient such that the Court cannot reach the merits of the case, or such as to cause
    an unreasonable or unjust delay in the disposition of the appeal, the Court will notify
    the appellant that he or she will be afforded an opportunity to cure any deficiencies,
    and has 30 days within which to file a substituted brief. Upon the filing of such a
    substituted brief by the appellant, the appellee will be afforded an opportunity to file
    a substituted brief within fifteen days. If after the opportunity to cure the
    deficiencies, the appellant fails to file a complying brief within the prescribed time,
    the circuit court’s order may be affirmed for noncompliance with the Rule.
    (4) Non-compliance. Briefs not in substantial compliance with this Rule shall not be
    accepted for filing by the Clerk. When a party submits a brief on time that does not
    substantially comply with these Rules, the Clerk shall mark the brief “tendered,”
    grant the party a 14-day compliance extension, and return the brief to the party for
    correction. If the party resubmits a compliant brief within fourteen calendar days,
    then the Clerk shall accept that brief for filing on the date it is received.

(d) Number of briefs and time for filing.
    (1) Briefs in chief. The appellant shall have 40 days from the date the record is lodged
    to file eight copies of the brief with the Clerk.
    (2) Appellee’s brief. The appellee shall have 30 days from the filing of the appellant’s
    brief to file its brief with the Clerk and serve a copy on the appellant by mail.
    (3) Reply brief. The appellant shall have 15 days from the date that the appellee’s brief
    is filed to file eight copies of the reply brief.

    (4) Continuances and extensions of time. The Clerk or a deputy clerk may extend the
    due-date of any brief by 7 calendar days upon oral or letter request. If such an
    extension is granted, no further extension shall be granted except by the Court upon
    a written motion showing good cause.

                                            3
                                    Cite as 2017 Ark. 179




Rule 4-7 Briefs in Postconviction and Certain Civil Appeals Where Appellant is
Incarcerated and Proceeding Pro Se

       (a) Applicability. This rule shall govern pro se briefs filed by incarcerated persons in
       appeals of Rule 37.1 postconviction orders relief proceedings and civil appeals from
       the denial of relief with regard to petitions for writs of habeas corpus, declaratory
       judgment, mandamus, and other petitions pertaining to the appellant’s conviction of
       a criminal offense and/or incarceration. Except for the provisions contained in this
       rule, briefs filed by pro se parties shall otherwise comply with the Rules of the
       Supreme Court and Court of Appeals. Substantial compliance with this rule shall be
       sufficient.

(b) Style of briefs.
       (1) Briefs - Size - Paper - Type. A pro se brief may be handwritten, typed or produced
       with computer or word processing equipment. A handwritten brief shall be clearly
       legible, shall not exceed 30thirty lines per page and 15 fifteen words per line with
       left-hand and right-hand margins of at least 1½ one and one-half inches and upper
       and lower margins of at least two 2 inches. Briefs shall be of uniform size on 8 ½” x
       11” inch paper and firmly bound on the left hand margin by staples or other binding
       devices. If staples are used, they should be covered by tape. Typed briefs shall be
       double-spaced, except for quoted material, which may be single-spaced and
       indented. Footnotes lines, except quotations therein, shall be double-spaced. Use
       of footnotes is not encouraged, and should be used sparingly. Carbon copies are not
       acceptable, but copies produced by offset printing, positive photocopy, or other dry
       photo duplicating process which produces a clearly legible black-on-white
       reproduction may be used. Each page in the brief should be numbered sequentially
       with Page 1 being the first page of the abstract argument. The brief need not be
       signed by the appellant.

       (2) Length of argument. Unless leave of the Court is first obtained, the argument
       portion of a brief shall not exceed 30 double-spaced pages including the conclusion,
       if any. The appellant's reply brief shall not exceed 15 double-spaced pages and shall
       not include any supplemental abstract or Addendum unless permitted by the Court
       upon motion. Motions for an expansion of the page limit must set forth the reason
       or reasons for the request and must state that a good faith effort to comply with this
       Rule has been made. The motion must specify the number of additional pages
       requested.

       (3) Affidavit. If the pro se appellant received assistance in the preparation of the
       content of a brief, the brief shall also be accompanied by a notarized affidavit that the
       appellant has prepared it without the paid assistance of any other prison inmate.


                                               4
                                  Cite as 2017 Ark. 179


(c) Contents of briefs.

    (1) Contents. The contents of the brief shall be in the following order:
             (A) Abstract. The abstract is a summary of the testimony of the witnesses and
     other statements of the judge and attorneys contained in the transcript that are
     important to the understanding of the issues raised in the argument portion of the
     brief. Pleadings and documentary evidence should not be abstracted but should be
     included in the Addendum. It is the duty of the appellant to abstract such parts of
     the transcript, but only such parts, as are material to the points to be argued in the
     appellant's brief. The appellant in the abstract must summarize any testimony of
     witnesses, discussion between the judge and any person needed for an understanding
     of the issues. If parts of a prior trial or proceeding are important to the understanding
     of an issue, those parts of the transcript of that trial or proceeding must be included
     in the abstract. (E.g. an appellant arguing in a Rule 37.1 appeal that his attorney
     failed to make an objection at trial must abstract the part of the transcript where that
     occurred.) The appellee may prepare a supplemental abstract if material on which
     the appellee relies is not in the appellant's abstract.

     (A) Argument. The appellant shall state each issue to be argued and then set out the
     argument in support of that issue. If an argument refers to a particular place in the
     record, the page number for that place in the record shall be provided. All citations
     of decisions of any court must state the name of the case and the volume number
     book and page number where the case may be found. Reference in the argument
     portion of the brief to material found in the abstract and Addendum shall be followed
     by a reference to the page number on which the material can be found in the brief.

     (BC) Addendum. The appellant's brief shall contain an Addendum, which consists of
     photocopies of documents from the record. It is the duty of the appellant to include
     in the Addendum such parts of the record, but only such parts, as are material to the
     points to be argued in the appellant's brief. The Addendum shall include true and
     legible photocopies of at least the original pleading, order from which the appeal is
     taken, and the notice of appeal. The Addendum shall also include any other relevant
     pleadings, jury instructions, documents, or exhibits essential to an understanding of
     the case. If parts of a prior trial or proceeding are important to the understanding of
     an issue, those parts of the record of that trial or proceeding must be included in the
     Addendum. (E.g. an appellant arguing in a Rule 37.1 appeal that his attorney allowed
     an improper jury instruction at trial must include the jury instruction at issue in the
     Addendum.) The appellee may prepare a supplemental Addendum if material on
     which the appellee relies is not in the appellant's Addendum. Only documents that
     are part of the trial circuit court record may be included in the Addendum.



                                             5
                                  Cite as 2017 Ark. 179

    (2) Cover for briefs. On the cover of the brief there should appear the docket number
    and name of the case, the name of the court from which the appeal is taken, the title
    of the brief-- (e.g., "Brief for Appellant"), and the name of the appellant.
    (3) Insufficiency of appellant's abstract or Addendum. Motions to dismiss the appeal for
    insufficiency of the appellant's abstract or Addendum will not be recognized.
    Deficiencies in the appellant's abstract or Addendum will ordinarily come to the
    Court's attention and be handled in one of three ways as follows:
    (A) If the appellee considers the appellant's abstract or Addendum to be defective,
    the appellee's brief should call the deficiencies to the Court's attention and may, at
    the appellee's option, contain a supplemental abstract or Addendum.
    (B) If the case has not yet been submitted to the Court for decision, an appellant may
    file a motion to supplement the abstract or Addendum and file a substituted brief.
    Subject to the Court's discretion, the Court will routinely may grant such a motion
    and allow give the appellant 30thirty days within which to file the substituted
    abstract, Addendum, and brief. If the appellee has already filed its brief, upon the
    filing of appellant's substituted abstract, Addendum, and brief, the appellee will be
    afforded an opportunity to revise or supplement its file a substituted brief within 15
    days.
    (C) Whether or not the appellee has called attention to deficiencies in the appellant's
    abstract or Addendum, the Court may address the question at any time. If the Court
    finds the abstract or Addendum to be deficient such that the Court cannot reach the
    merits of the case, or such as to cause an unreasonable or unjust delay in the
    disposition of the appeal, the Court will notify the appellant that he or she will be
    afforded an opportunity to cure any deficiencies, and has 30 fifteen days within which
    to file a substituted abstract, Addendum, and brief. Mere modifications of the original
    brief by the appellant will not be accepted by the Clerk. Upon the filing of such a
    substituted brief by the appellant, the appellee will be afforded an opportunity to
    revise or supplement its file a substituted brief within 15 days. If after the opportunity
    to cure the deficiencies, the appellant fails to file a complying abstract, Addendum
    and brief within the prescribed time, the trial circuit court’s order may be affirmed
    for noncompliance with the Rule.
    (4) Non-compliance. Briefs not in substantial compliance with this Rule shall not be
    accepted for filing by the Clerk. When a party submits a brief on time that does not
    substantially complyies with these Rules, the Clerk shall mark the brief “tendered,”,
    grant the party a 14 fourteen-day compliance extension, and return the brief to the
    party for correction. If the party resubmits a compliant brief within 14fourteen
    calendar days, then the Clerk shall accept that brief for filing on the date it is received.
(d) Number of briefs and time for filing.


                                             6
                             Cite as 2017 Ark. 179

(1) Briefs in chief. The appellant shall have 40 days from the date the transcript record
is lodged to file 8 copies of the brief with the Clerk.
(2) Appellee's brief. The appellee shall have 30 days from the filing of the appellant's
brief to file its brief with the Clerk and serve a copy on the appellant.
(3) Reply brief. The appellant shall have 15 days from the date that the appellee's brief
is filed to file 8 copies of the reply brief.

(4) Continuances and extensions of time. The Clerk or a deputy clerk may extend the
due date of any brief by 7seven (7) calendar days upon oral or letter request. If such
an extension is granted, no further extension shall be granted except by the Court
upon a written motion showing good cause.




                                        7